This is an appeal from a judgment of the Appellate Court for the First District, affirming a decree of the circuit court of Cook county dissolving a preliminary injunction and dismissing the bill of appellant for want of equity. It appears that the appellant In 1903 became a member of the Board of Trade of the City of Chicago; that on the 12th day of September, 1905, charges in writing were preferred to the president and board of directors of said Board of Trade by John Hill, Jr., another member of said Board of Trade, against the appellant, charging him with violating section *Page 91 
8 of rule 4 of the rules of said Board of Trade by making deals in corporate stock through a bucket shop in the city of St. Louis, state of Missouri, and with violating section 9 of rule 4 of said rules by publishing and circulating certain printed matter which reflected upon the methods of the exchanges of the city of New York and the city of Chicago.
In the case of Sturges v. Board of Trade, 86 Ill. 441, it was held a court of equity will not entertain a bill by a member of a private corporation against the corporation and its officers to restrain them from expelling the complainant for a violation of its rules and by-laws, and that the remedy of such member, if any there is, is in a court of law. And in People v. Board of Trade, 45 Ill. 112, People v. Board of Trade, 80 Ill. 134, Baxter v. Board of Trade, 83 Ill. 146, Pitcher v. Board of Trade, 121 Ill. 412, 13 N.E. 187, Board of Trade v. Nelson,162 Ill. 431, 44 N.E. 743, 53 Am. St. Rep. 312, and Green v. Board of Trade, 174 Ill. 585, 51 N.E. 599, 49 L.R.A. 365, this court has refused to restore members of the Board of Trade to membership who had been held by its board of directors to have forfeited their rights as members.
It seems to be thought, however, by appellant, that the rule announced in the foregoing cases should not be applied in this case, as it is said the rules of the Board of Trade charged to have been violated by the appellant attempted to regulate the conduct of appellant in matters not connected with the business of the Board of Trade or its members. The appellant voluntarily became a member of the Board of Trade, and at that time agreed, in writing, that he would in all respects be governed by and respect the rules. regulations, and by-laws of said Board of Trade as they then existed or as they might thereafter be modified, altered, or amended; and the charter of the Board of Trade provides: "Said corporation shall have the right to admit or expel such persons as they may see fit, in manner to be prescribed by the rules, regulations, or by-laws thereof." And in People v. Board of Trade,45 Ill. 112, on page 114, in considering said provision *Page 92 
of appellee's charter, the court said: "Here is a specific grant of power, in terms so general that they seem to leave the causes of disfranchisement at the discretion of the corporation, subject only to the one limitation that the proceeding shall follow the `rules, regulations, or by-laws.'" And in People v. Board of Trade, 80 Ill. 134, on page 137, it was said: `The Board of Trade, so far as we can see, Is only a voluntary organization, which its charter fully empowers it to govern in such mode as it may deem most advisable and proper. It has adopted its by-laws, provided a forum for their enforcement, which has acted there-under, and the court will not interfere to control its action." In that case, on page 136. It was also said: "In the organization of churches and the other bodies referred to, each person, on becoming a member, expressly or by implication pledges himself to stand to and abide by all rules, edicts, and regulations adopted by the organization; and it appears that all persons becoming members of the Board of Trade do the same thing, and the body has the right to make, ordain, and establish by-laws, rules, and regulations for the government of the body and its members in their connection with it" And in Board of Trade v. Nelson, supra, the court, on page 438 of 162 Ill., page 745 of 44-N. E. (53 Am. St. Rep. 312), said: "The status of the board of trade has been determined by this court in numerous cases, and it has been held to be merely a voluntary organization, although incorporated under an act of the General Assembly. * * * This corporation is not bound to admit any personto membership, nor was the relator in any way forced into such association. He voluntarily became a member, and by his contract is bound to abide by the rules and regulations of the board. The courts will never interfere to control the enforcement of by-laws of such associations, but they will be left to enforce their rules and regulations by such means as they may adopt for their government."
We think, therefore, in view of what has been said in the foregoing cases, and especially in view of the holding in *Page 93 
the Sturges Case, that the circuit court did not err in refusing to enjoin the board of directors of appellee from proceeding to try appellant upon the charges preferred against him by Hill.
It is also urged that the appellant had sold his membership, prior to the time charges had been preferred against him, to one Van Dorn. The contract of sale may have been made between the appellant and Van Dorn; but the appellee had not consented to the transfer of appellant's membership to Van Dorn, and the appellant had not ceased to be a member, and Van Dorn had not become a member of the Board of Trade at the time the charges were preferred by Hill against appellant. The appellee did not, therefore, lose jurisdiction to try the appellant upon said charges by reason of the sale of the membership of the appellant to Van Dorn. Wood v. Chamber of Commerce, 119 Wis. 367, 96 N.W. 835.
It is finally urged that appellant will lose the value of his membership, if expelled, and the board of directors of the appellee have prejudged his case. Similar contentions were made in the case of Green v. Board of Trade, supra, but without avail.
Finding no reversible error in this record, the judgment of the Appellate Court will be affirmed.
Judgment affirmed.
 *Page 377